Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-327

IN RE: ANGELIQUE LAYTON,
                       Respondent.
Bar Registration No. 427713                              BDN: 14-14

BEFORE:       McLeese, Associate Judge, and Steadman and Reid, Senior Judges.

                                      ORDER
                                (FILED - June 12, 2014)

       On consideration of the certified order suspending respondent from the practice
of law in the state of Colorado for a period of six months, all stayed upon the
successful completion of a three-year probationary period subject to conditions, this
court’s April 3, 2014, order directing respondent to show cause why reciprocal
discipline should not be imposed, the response of respondent, and the statement of
Bar Counsel, and it appearing that respondent’s response does not satisfy any of the
grounds for not imposing reciprocal discipline, see D.C. Bar R. XI § 11 (c), it is

       ORDERED that Angelique Layton is hereby suspended from the practice of
law for a period of six months, all stayed upon the successful completion of a three-
year probationary period subject to the conditions imposed by the state of Colorado.
See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate).

                                           PER CURIAM